DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 29 October 2021 is made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-22 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scarborough et al. US 2018/0269576.
As to claims 1 and 26, Scarborough teaches a wireless communication device for wireless communication (figure 1, paragraph 0017, a lens antenna system applied to a communications terminal to provide single or multiple beams with applications to satellite communications on the move, 5G and broadband point to point or point to multipoint communication systems) comprising: 
a set of antenna elements (figures 1-3, paragraphs 0036-0037, lens array 100 comprising  multiple lens sets 110n and feed sets 150n, each feed set 150 comprises multiple feed elements 152 such as printed circuit “patch type” elements),
 each lens set has a lens 112a that is aligned with a respective feed set 150a, the feed set, a single or plurality of feeds is selectively activated based on a position of the feed element relative to a lens of the lens set),
a set of steering lenses (figures 1-3, paragraphs 0049-0053, lens array 100 comprising multiple lens sets 110n and feed sets 150n; each lens 112n is cylindrically symmetric where the phase center and geometric center may be independently controlled), 
a memory (figure 3, 5 and 6b, paragraphs 0044, 0049, 0053 and 0056, inherent memory to support controllers to control the lens antenna system),
one or more processors operatively coupled to the memory, the memory and the one or more processors (figure 3, 5 and 6b, paragraphs 0044, 0049, 0053 and 0056, controllers and associated memory to selectively activate feed elements, independently control the phase center, geometric center of a lens, to control linear actuators 172, 174 to position feed elements 152n with respect to each lens 112n and sensing device 303 such as a reader or detector to control shifter 306), configured to: 
select, for communicating a signal, one or more active elements of the set of antenna elements based at least in part on positions of the one or more active elements of the set of antenna elements relative to the set of steering lenses (figures 2-4, paragraphs 0042-0043 and 0049-0052, a feed element or a plurality of feed elements 152n of the feed set 150 included in a lens set 110 of lens array 100 is selectively activated based on a position of the feed element relative to a lens of the lens set to produce a beam in the desired direction by the lens set 110n, the location of each feed element 152n is fixed or adjusted but within the focal point of the lens 112), and 
communicate the signal based at least in part on emitting or receiving the signal using the one or more active elements, wherein the set of steering lenses steers the signal to or from the one or more active elements (figures 3 and 4, paragraphs 043-0045 and 0051-0052, each feed element 152n includes and antenna 302 and a sensing device 304 connected to the antenna 302, the sensing device 304 connected to shifter 306 to control a desired time and/ or phase shift appropriate to the associated feed element 152n; the sensing device 304 comprises amplifiers, polarization control circuits, diplexers, time division duplex switches and up and down converters (transceiver); coarse beam pointing of each lens 112n is obtained by the lens set circuitry selecting a specific feed element 152 or feed location in the focal region of each lens 112n; the direction of the beam is based on the displacement of the feed element 152n from a nominal focal point of the lens 112).

As to claim 2 with respect to claim 1, Scarborough teaches the set of steering lenses are fixed relative to the set of antenna elements (figures 1-3, paragraph 0042, the lens sets 110n may be arranged on the same plane of a substrate or base layer, offset at different heights or tiled conformally across a non-planar surface).

As to claim 3 with respect to claim 1, Scarborough teaches wherein antenna elements of the set of antenna elements are positioned along a focal plane of at least one of the set of steering lenses (figures 2, paragraphs 0037 and 0043, each feed element 152n produces a relatively broad beam via the lens 112 at a specific angle depending on the feed element’s displacement from the nominal focal point of the lens 112).

Claim 4 with respect to claim 1, Scarborough teaches the set of steering lenses comprises: one or more spherical lenses, one or more aspherical lenses, one or more single element lenses, one or more multiple element lenses, or one or more graded index lenses (figure 1, paragraph 0053, each lens 112 has a geometric center as well as a phase center, cylindrically symmetric).

As to claim 5 with respect to claim 1, Scarborough teaches the one or more processors are further configured to: apply a set of phase shifts to the signal before providing the signal to the one or more active elements, or apply a set of phase shifts to the signal received from the one or more active elements (figures 3 and 4, paragraphs 0044-0047, each feed element 152n includes an antenna 302 and sensing device 304 connected to the antenna, the sensing device is connected to a shifter 306 to provide a desired time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 6 with respect to claim 5, Scarborough teaches the one or more processors are further configured to select coarse steering and fine tuning of a beam direction wherein the one or more active elements of the set of antenna elements are selected based at least in part on the coarse steering  and wherein the set of phase shifts are applied to the signal based at least in part on fine tuning of the beam direction (figures 3 and 4, paragraphs 0011 and 0051, the lens array (antenna system) 100 steers one or more beams over a specified angular range by having multiple feed elements 152n  in the focal region of each lens 112n and selecting the (position) of the active feed to steer the element beam; coarse beam pointing of each lens 112n is obtained by the lens set 150n circuitry based controller or processor selecting  a specific feed element 152 or plurality of feed elements in the focal region of each lens and appropriate phase shifts or time delay in the signal to/ from each lens set 110n for fine control of beam pointing).

As to claim 7 with respect to claim 1, Scarborough teaches the one or more processors are further configured to select, for communication of an additional signal, one or more additional active elements of the set of antenna elements based at least in part on positions of the one or more additional active elements of the set of antenna elements relative to the set of steering lenses and communicate the additional signal based at least in part on emitting or receiving the additional signal using the one or more additional active elements, wherein the set of steering lenses steers the additional signal to or from the one or more additional active elements (figures 3 and 4, paragraphs 0011 and 0051, the lens array (antenna system) 100 would steer one or more beams over a specified angular range by having multiple feeds in the focal region of each lens and selecting the active feed to steer the element beam; each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set to generate one or more beams in desire directions; each feed element 152n includes an antenna 302 and a sensing device 304 connected the antenna and to shifter 306, the shifter 306 provides a desire time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 8 with respect to claim 7, Scarborough teaches wherein the communication of the additional signal comprises spatially multiplexing the signal with the additional signal and wherein the one or more additional active elements include at lest one active element that is not included in the one or more active elements (paragraph 0045, the circuitry within the sensing device 304 included in each feed element 152n may contain amplifiers, diplexers or time division duplex switches to process beams).

As to claim 9 with respect to claim 7, Scarborough teaches communication of the signal comprises applying a first set of phase shifts to the signal before emitting or after receiving the signal via the one or more active elements wherein communication of the additional signal comprises applying a second set of phase shifts to the additional signal before emitting or after receiving the additional signal via the one or more additional active elements (figure 3, paragraph 0043, each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set to generate one or more beams in desired directions; each feed element 152n includes an antenna 302 and a sensing device 304 connected the antenna and to shifter 306, the shifter 306 provides a desire time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 10 with respect to claim 9, Scarborough teaches application of the first set of phase shifts comprises providing the signal through one or more analog phase shifters, or wherein application of the second set of phase shifts comprises providing the additional signal through the one or more analog phase shifters (figure 3, paragraph 0043-0045, each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set 110n to generate one or more beams in desired directions; each feed element 152n includes an antenna 302 and a sensing device 304 comprising amplifiers, polarization control circuits, diplexers or time division duplex switches and connected the antenna and to shifter 306, the shifter 306 controlled to provide a desired time and/ or phase shift appropriate to the associated feed element 152n at the appropriate time).

As to claim 11 with respect to claim 9, Scarborough teach application of the first set of phase shifts comprises providing the signal through a first set of digital phase shifters, or
wherein application of the second set of phase shifts comprises providing the additional signal through a second set of digital phase shifters (figure 3, paragraph 0043-0045, each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set to generate one or more beams in desire directions; each feed element 152n includes an antenna 302 and a sensing device 304 connected the antenna and to shifter 306, the shifter 306 provides a desire time and/ or phase shift appropriate to the associated feed element 152n; the sensing device 304may contain amplifiers, polarization control circuits, time division duplex switches, up and down converts and other discrete or integrated (digital) circuits).
12. The wireless communication device of claim 11, wherein the one or more processors are further configured to communicate with an additional wireless communication device via multiple beams generated based at least in part on providing the signal through the first set of digital phase shifters and emitting or receiving the signal via the one or more active elements, wherein the set of steering lenses steers the signal to or from the one or more active elements.

As to claims 15 and 25, Scarborough teaches a method and apparatus of wireless communication performed by a wireless communication device (figure 1, paragraph 0017, a lens antenna system applied to a communications terminal to provide single or multiple beams with applications to satellite communications on the move, 5G and broadband point to point or point to multipoint communication systems), comprising:
selecting, for communicating a signal, one or more active elements of a set of antenna elements based at least in part on positions of the one or more active elements of the set of antenna elements relative to a set of steering lenses of the wireless communication device (figures 2-4, paragraphs 0042-0043 and 0049-0052, a feed element or a plurality of feed elements 152n of the feed set 150 included in a lens set 110 of lens array 100 is selectively activated based on a position of the feed element relative to a lens of the lens set to produce a beam in the desired direction by the lens set 110n, the location of each feed element 152n is fixed or adjusted but within the focal point of the lens 112), and
communicating the signal based at least in part on emitting or receiving the signal using the one or more active elements, wherein the set of steering lenses of the wireless communication device steer the signal to or from the one or more active elements (figures 3 and 4, paragraph 0051-0052, coarse beam pointing of each lens 112n is obtained by the lens set circuitry selecting a specific feed element 152 or feed location in the focal region of each lens 112n; the direction of the beam is based on the displacement of the feed element 152n from a nominal focal point of the lens 112;  antenna circuitry combines the corresponding feed elements 152n in each lens set 110 with appropriate phase shifts or time delays for fine control of beam pointing and high directivity).

As to claim 16, Scarborough teaches the set of antenna elements are positioned along a focal plane of at least one of the set of steering lenses (figures 2, paragraphs 0037 and 0043, each feed element 152n produces a relatively broad beam via the lens 112 at a specific angle depending on the feed element’s displacement from the nominal focal point of the lens 112).

As to claim 17 with respect to claim 15, Scarborough teaches applying a set of phase shifts to the signal before providing the signal to the one or more active elements, or applying a set of phase shifts to the signal received from the one or more active elements (figures 3 and 4, paragraphs 0044-0047, each feed element 152n includes an antenna 302 and sensing device 304 connected to the antenna, the sensing device is connected to a shifter 306 to provide a desired time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 18 with respect to claim 17, Scarborough teaches selecting coarse steering and fine tuning of a beam direction wherein selecting the one or more active elements of the set of antenna elements is based at least in part on the coarse steering, and wherein applying the set of phase shifts to the signal is based at least in part on fine tuning the beam direction (figures 3 and 4, paragraphs 0011 and 0051, the lens array (antenna system) 100 steers one or more beams over a specified angular range by having multiple feed elements 152n  in the focal region of each lens 112n and selecting the (position) of the active feed to steer the element beam; coarse beam pointing of each lens 112n is obtained by the lens set 150n circuitry based controller or processor selecting  a specific feed element 152 or plurality of feed elements in the focal region of each lens and appropriate phase shifts or time delay in the signal to/ from each lens set 110n for fine control of beam pointing).

As to claim 19 with respect to claim 15, Scarborough teaches selecting, for communicating an additional signal, one or more additional active elements of the set of antenna elements based at least in part on positions of the one or more additional active elements of the set of antenna elements relative to the set of steering lenses of the wireless communication device and communicating the additional signal based at least in part on emitting or receiving the additional signal using the one or more additional active elements, wherein the set of steering lenses steers the additional signal to or from the one or more additional active elements (figures 3 and 4, paragraphs 0011 and 0051, the lens array (antenna system) 100 would steer one or more beams over a specified angular range by having multiple feeds in the focal region of each lens and selecting the active feed to steer the element beam; each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set to generate one or more beams in desire directions; each feed element 152n includes an antenna 302 and a sensing device 304 connected the antenna and to shifter 306, the shifter 306 provides a desire time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 20 with respect to claim 19, Scarborough teaches communicating the additional signal comprises spatially multiplexing the signal with the additional signal, and wherein the one or more additional active elements include at least one active element that is not included in the one or more active elements (paragraph 0045, the circuitry within the sensing device 304 included in each feed element 152n may contain amplifiers, diplexers or time division duplex switches to process beams)

As to claim 21 with respect to claim 19, Scarborough teaches communicating the signal comprises applying a first set of phase shifts to the signal before emitting or after receiving the signal via the one or more active elements and wherein communicating the additional signal comprises applying a second set of phase shifts to the additional signal before emitting or after receiving the additional signal via the one or more additional active elements (figure 3, paragraph 0043, each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set to generate one or more beams in desired directions; each feed element 152n includes an antenna 302 and a sensing device 304 connected the antenna and to shifter 306, the shifter 306 provides a desire time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 22 with respect to claim 21, Scarborough teaches applying the first set of phase shifts comprises providing the signal through one or more analog phase shifters, or wherein applying the second set of phase shifts comprises providing the additional signal through the one or more analog phase shifters (figure 3, paragraph 0043-0045, each feed set of each lens set 110n comprises a plurality of feed elements 152n, each selectively activating to enable the lens set 110n to generate one or more beams in desired directions; each feed element 152n includes an antenna 302 and a sensing device 304 comprising amplifiers, polarization control circuits, diplexers or time division duplex switches and connected the antenna and to shifter 306, the shifter 306 controlled to provide a desired time and/ or phase shift appropriate to the associated feed element 152n at the appropriate time).


As to claim 27 with respect to claim 26, Scarborough teaches the respective antenna elements of each plurality of antenna elements collectively form a phased array (figure 1, paragraph 0042, lens array 100 comprising a plurality of feed sets 150n arranged on the same plane, offset at different heights or tiled conformally across a nonplanar surface).

As to claim 28 with respect to claim 27, Scarborough teaches the apparatus comprising analog or digital phase shifters or a Butler matrix coupled to the respective antenna elements (figures 3 and 4, paragraphs 0044-0047, each feed element 152n includes an antenna 302 and sensing device 304 connected to the antenna, the sensing device is connected to a shifter 306 to provide a desired time and/ or phase shift appropriate to the associated feed element 152n).

As to claim 29 with respect to claim 26, Scarborough teaches the array of lenses comprises four or more lenses (figure 1, paragraph 0042, lens (phase antenna) array 100 comprisng lens sets 110n with lens 112a arranged on the same plane, offset at different heights or tiled conformally across a nonplanar surface).

As to claim 30 with respect to claim 29, Scarborough teaches each plurality of antenna elements comprises three or more antenna elements (figures 2 and 3, paragraphs 0036-0037, 0043-0044, each lens set 110n having a lens 112n and a feed set 150n, each feed set comprising multiple feed elements 152n).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al. US 2018/0269576 in view of Kenington WO 2018/060661.
	As to claims 13 and 14 in view of claim 9 and claims 23 and 24 with respect to claim 21, Scarborough teaches the direction of the beam is based on the displacement of the feed element 152 from a nominal focal point of the lens 112n and by antenna circuitry combining the corresponding feed elements 152n in each feed element 152n in each lens set 110n with appropriate phase shifts or time dealys, a fine control of beam pointing is obtained, paragraphs 0051-0052. Scarborough does not specifically teach application of the first set of phase shifts comprises providing the signal through a first Butler matrix or application of a second set of phase shifts comprises providing the additional signal through a second Butler matrix where one or more processors are configured to to communicate with an additional wireless communication device via multiple beams generated based at least in part on providing the signal through the first Butler matrix and emitting or receiving the signal using the one or more active elements, wherein the set of steering lenses steers the signal to or from the one or more active elements.
	Kenington teaches a beam steering system comprising three antenna arrays 207, 208 and 209 coupled to corresponding beamformers 204, 205 and 206 controlled by processor/ control system 202 to support multiple input, multiple output (MIMO transceiver circuits, figures 2 and 19, page 15 line 1 to page 16, line 15. Kenington discloses amplitude and/ or phase weightings  imposed by Beamformers 204, 205 and 206 may be configured by means of a Rotman Lens, Blass Matrix, Nolen Matrix or a Butler Matrix or any other suitable circuit configuration as is known in the art, page 16, lines 1-15.
	Since Kenington also teaches a beam forming system to beam steer a phased array, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to alternatively select a Butler Matrix for the beamforming system as taught by Kenington for the beam steer circuitry of Scarborough to point the beams formed by the antenna arrays in one or more desired directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644